962 F.2d 13
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.John Patrick HEALY, Petitioner/Appellant,v.COMMISSIONER OF SOCIAL SECURITY, Respondent/Appellee.
No. 91-55060.
United States Court of Appeals, Ninth Circuit.
Submitted April 22, 1992.*Decided April 29, 1992.

1
Before D.W. NELSON and DAVID R. THOMPSON, Circuit Judges, and PANNER, District Judge.**


2
MEMORANDUM***


3
Petitioner John Healy appeals from the dismissal of his petition for habeas corpus relief.   Healy claims that he is held in involuntary servitude because he is forced to possess a Social Security number in order to work, in violation of his religious beliefs.   We affirm.


4
Whatever the merits of Healy's claim, habeas corpus is not the appropriate avenue to pursue that claim.   To obtain habeas relief, a petitioner must be "in custody" in violation of the Constitution or statutes of the United States.  28 U.S.C. § 2241(c)(3);   see Maleng v. Cook, 490 U.S. 488, 492-93 (1989) (custody requires physical confinement or its equivalent).   Healy is not in custody within the meaning of the statute.   As a result, he cannot obtain habeas relief.


5
AFFIRMED.



*
 The panel unanimously find this case suitable for decision without oral argument.   Fed.R.App.P. 34(a) and Ninth Circuit Rule 34-4


**
 The Honorable Owen M. Panner, United States District Judge for the District of Oregon, sitting by designation


***
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3